 

Exhibit 10.1

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (the “Agreement”) dated March 20, 2017 (the “Effective
Date”), is entered into between Elevation Ministries (the “Client”) and Bang
Holdings Corporation (the “Company”). The Client and Company are sometimes
referred to collectively herein as the “Parties” and each individually as a
“Party”.

 

WHEREAS, the Company is a digital advertising company that provides content and
an influencer-based marketing network to the legal cannabis industry;

 

WHEREAS, the Company has agreed to provide to the Client the services as set
forth herein; and

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows

 

1.            Engagement. Subject to the terms hereof, the Client hereby engages
the Company to perform, among other things, social media management and content
creation services (the “Services”), and the Client hereby accepts such
engagement (the “Engagement”).

 

2.            Compensation. In exchange for the performance of the Services
rendered and to be rendered during the Initial Term or a subsequent Renewal Term
(as defined below in Section 3), the Client shall remit payment to the Company,
as follows:

 

2.1           A fixed fee of Ten Thousand ($10,000) Dollars per month (the
“Fixed Monthly Fee”); and

 

2.2           Compensation based on views and impressions calculated at a cost
per thousand (“CPM”) of Ten ($10) Dollars, to be calculated and paid by the
Client to the Company on a monthly basis, in addition to the Fixed Monthly fee,
provided that the applicable CPM rate can be modified by the Company, at its
sole discretion, every ninety (90) days to reflect prevailing market rates (the
“Performance Based Compensation”).

 

All cash fees payable to the Company pursuant to this Section 2 shall be payable
via wire transfer to an account designated by the Company.

 

3.            Term and Termination.

 

3.1           The term of this Agreement shall begin on April 1, 2017 and
continue for a period of twenty four (24) months (the “Initial Term”). This
Agreement may be renewed for additional twelve (12) month periods (each
subsequent period a “Renewal Term”), upon the same terms as stated herein, at
the sole discretion of the Client, by written notice of renewal provided by the
Client to the Company prior to the expiration of the Initial Term.

 

3.2           Notwithstanding the terms as stated in Section 3.1 herein above,
either Party hereto may terminate this Agreement for any reason upon thirty (30)
business days’ prior written notice to the other party (the “Termination
Notice”). Termination of this Agreement shall cause the Company to cease
providing Services under this Agreement; however, termination for any reason
whatsoever shall not decrease or eliminate the compensatory obligations of the
Company as outlined in Section 2 of this Agreement.

 

 

 

 

3.3           Should the Company change ownership, be foreclosed on, or
otherwise cease to operate for any reason at any point during the Initial Term
or a subsequent Renewal Term, then, at the Client’s sole discretion, this
Agreement shall be deemed null and void immediately upon the Company’s receipt
of written notice thereof from the Client. Any Fixed Monthly Fee and/or
Performance Based Compensation having accrued prior to the Company’s receipt of
the written notice from the Client as required by this Section shall remain due
and owing to the Company, but the Company shall not retain any rights to or
expectation of receipt for any amounts remaining due under this Agreement that
have not yet accrued or been earned by the Company prior to the Company’s
receipt of the Client’s aforesaid written notice.

 

4.            Indemnity; Limitation of Liability. The Client shall indemnify the
Company and its shareholders, directors, officers, attorneys, employees, and
authorized agents (collectively, the “Indemnified Persons”) in accordance with
the Company’s provision and rendering of the Services. The Client shall not and
shall cause its affiliates and their respective directors, officers, managers,
members, employees, shareholders and agents not to, initiate any action or
proceeding against the Company or any other Indemnified Person in connection
with this Agreement or the Services unless such action or proceeding is based
solely upon the breach of this Agreement or the gross negligence or willful
misconduct of the Company or any such Indemnified Person. The Company and the
Indemnified Persons shall not be deemed agents or fiduciaries of the Client, and
will not have the authority to legally bind the Client.

 

5.            Representations of the Parties. The Parties each hereby represent
and warrant as follows: (i) they have all requisite power and authority to enter
into this Agreement; (ii) this Agreement has been duly and validly authorized by
all necessary action on the part of Company and the Client; and, (iii) this
Agreement has been duly executed and constitutes a legal, valid, and binding
agreement, enforceable in accordance with its terms.

 

6.            Notices. All notices or other communications given or made under
this Agreement shall be in writing. Notices or other communications shall be
given personally or shall be sent by first class mail or by telefax (confirmed
by first class mail) to any Party at the address set forth below such Party’s
name on the signature pages hereto or such other address as it may have
specified to the other parties in a written notice conforming to this Section.
Any notice required to be given shall be deemed to have been given when actually
received.

 

 

 

 

7.            Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
THE INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE CONTROLLED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES. ANY JUDICIAL PROCEEDING BROUGHT WITH RESPECT TO THIS AGREEMENT
MUST BE BROUGHT IN THE MIAMI-DADE COUNTY DISTRICT OF FLORIDA OR ANY COURT OF
COMPETENT JURISDICTION IN THE STATE OF FLORIDA LOCATED IN THE CITY OF MIAMI,
AND, EACH PARTY: (I) ACCEPTS UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF SUCH
COURTS AND ANY RELATED APPELLATE COURT, AND AGREES TO BE BOUND BY ANY FINAL,
NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT; (II)
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM PROVIDED, HOWEVER, THAT SUCH CONSENT TO JURISDICTION IS
SOLELY FOR THE PURPOSE REFERRED TO IN THIS SECTION AND SHALL NOT BE DEEMED TO BE
A GENERAL SUBMISSION TO THE JURISDICTION OF SAID COURTS OR THE STATE OF FLORIDA
OTHER THAN FOR SUCH PURPOSE; AND (III) AGREES THAT PROCESS IN ANY SUCH ACTION,
IN ADDITION TO ANY OTHER METHOD PERMITTED BY LAW, MAY BE SERVED UPON IT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH PARTY
AT THE ADDRESS DESIGNATED BY SUCH PARTY HEREIN, AND SUCH SERVICE SHALL BE DEEMED
EFFECTIVE AS IF PERSONAL SERVICE HAD BEEN MADE UPON IT WITHIN MIAMI_DADE COUNTY.
THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING TO WHICH THEY
ARE PARTIES INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER ARISING OUT OF,
RELATED TO OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTER CLAIM BROUGHT BY ANY OF THEM
AGAINST THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR
ANY OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION
THEREOF OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN.

 

8.            Further Documents. The parties hereby agree to take such further
actions and execute and deliver to the other such further documents, as may be
necessary or convenient from time to time to more effectively carry out the
intent and purposes of this Agreement and to establish and protect the rights
and remedies created or intended to be created hereunder.

 

9.            Assignment. This Agreement may not be assigned or transferred, in
whole or in part, by the Company or by the Client without the prior written
consent of the other party hereto.

 

10.          Successors and Assigns. Except as expressly provided in this
Agreement, each and all of the covenants, terms, provisions, conditions, and
agreements herein contained shall be binding upon and shall inure to the benefit
of the successors and assigns of the Parties hereto.

 

11.          Interpretation and Severability. In the event any provision of this
Agreement, or any portion thereof, is determined by any court of competent
jurisdiction to be unenforceable as written, such provision or portion thereof
shall be interpreted so as to be enforceable. In the event any provision of this
Agreement, or any portion thereof, is determined by any court of competent
jurisdiction to be void, the remaining provisions of this Agreement shall
nevertheless be binding upon the parties with the same effect as though the void
provision or portion thereof had been severed and deleted.

 

12.          Remedies Cumulative. Each right, power and remedy provided herein
or now or thereafter existing at law, in equity, by statute or otherwise shall
be cumulative and concurrent and shall be in addition to every other right,
power or remedy provided for herein or now or hereafter existing at law, in
equity, by statute or otherwise, and the exercise or beginning of the exercise
by any party of any one or more of such rights, power or remedies shall not
preclude the simultaneous or later exercise by such party of any or all of such
other rights, powers and remedies.

 

13.          Waiver. No failure on the part of any Party hereto to exercise, and
no delay in exercising any right, power, or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power, or
remedy by any such party preclude any other or further exercise thereof or the
exercise of any other right, power, or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power, or
remedy by any such party preclude any other or further exercise thereof or the
exercise of any other right, power, or remedy. No express waiver or assent by
any party hereto to any breach of or default in any term or condition of this
Agreement shall constitute a waiver of or an assent to any succeeding breach of
or default in the same or any other term or condition hereof.

 

 

 

 

14.          Headings. The headings in this Agreement are inserted for
convenience and identification only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.

 

15.          Execution in Counterparts. This Agreement may be executed in one or
more counterparts with the effect as if the parties executing the several
counterparts had all executed one counterpart, but in such event each such
counterpart shall constitute an original and all of such counterparts shall
constitute one and the same agreement.

 

16.          Amendments. Any amendment or supplement to this Agreement shall
only be effective if in writing and if the same shall be consented to by all of
the Parties hereto.

 

17.          Entire Agreement. This Agreement and all references herein contains
the entire agreement and understanding of the Parties in respect to the subject
matter contained herein. The Parties have expressly not relied upon any
promises, representations, warranties, agreements, covenants, or undertakings,
other than those expressly set forth or referred to herein. This Agreement
supersedes any and all prior written or oral agreements, understandings, and
negotiations between the Parties with respect to the subject matter contained
herein.

 

18.          Provision Not Construed Against Party Drafting Agreement. This
Agreement is the result of negotiations by and between the Parties, and each
Party has had the opportunity to be represented by independent legal counsel of
its choice. This Agreement is the product of the work and efforts of all
Parties, and shall be deemed to have been drafted by all Parties. In the event
of a dispute, no Party hereto shall be entitled to claim that any provision
should be construed against any other Party by reason of the fact that it was
drafted by one particular Party.

 

19.          Best Efforts. The Parties shall use and exercise their best
efforts, taking all reasonable, ordinary and necessary measures to ensure an
orderly and smooth relationship under this Agreement, and further agree to work
together and negotiate in good faith to resolve any differences or problems
which may arise in the future.

 

[Intentionally Left Blank – Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

  BANG HOLDINGS CORPORATION       By: /s/ Steve Berke   Name: Steve Berke  
Title: CEO         Address:  1400 NE Miami Gardens Drive, Ste 202, N. Miami Bch,
FL 33179   Fax:         ELEVATION MINISTRIES       By: /s/ Lee Molloy   Name:
Lee Molloy   Title: Administrator         Address: 400 S. Logan Street, Denver,
CO 80209   Fax:  

 



 

